Citation Nr: 0903283	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for status post squamous 
cell carcinoma of the perianal skin and distal anal canal, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

A hearing was held before a member of the Board in May 2008.  
A transcript of that hearing is of record.  

The Board requested a medical opinion, which was submitted in 
October 2008.  The veteran was afforded sixty days to submit 
additional evidence and argument.  In December 2008, the 
veteran stated that he had no additional evidence to submit 
and waived the remaining time period.  Accordingly, the Board 
can proceed with appellate review.  


FINDING OF FACT

The veteran's squamous cell carcinoma of the perianal skin 
and distal anal canal did not have onset during the veteran's 
active service or within one year of service and was not 
caused or aggravated by the veteran's active service


CONCLUSION OF LAW

The criteria for service connection for status post squamous 
cell carcinoma of the perianal skin and distal anal canal 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Some chronic diseases, including malignant tumors, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. 39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The veteran's DD 214 shows service in Vietnam during the 
Vietnam War.  Because there is no affirmative evidence to the 
contrary, the veteran is presumed to have been exposed to an 
herbicide agent during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishment 
of service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are absent any evidence of squamous 
cell carcinoma of the perianal skin and distal anal canal.  
Post-service treatment records show the veteran was diagnosed 
with squamous cell carcinoma of the perianal skin and distal 
anal canal in 1994, over twenty five years after separation 
from service.  Additionally, squamous cell carcinoma is not 
one of the listed diseases for which service connection due 
to herbicide exposure will be granted on a presumptive basis.  

However, in March 2006, the veteran's colon and rectal 
surgeon, Dr. "D.W.", submitted a letter in which he opined 
that the veteran's carcinoma may have been caused by toxic 
exposure.  

Speculative medical opinions such as Dr. D.W.'s are 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  However, in McLendon v. 
Nicholson, 20 Vet App. 79 (2006), the Court stated that if 
suitable evidence of record is absent, a speculative medical 
opinion, along with evidence of a current disability and an 
in-service injury, disease or event giving rise to an injury 
or disease, triggers VA's duty to afford the veteran a 
medical examination or obtain a medical opinion to develop 
his or her claim.  Accordingly, the Board requested a medical 
opinion on whether or not the veteran's status post squamous 
cell carcinoma of the perianal skin and distal anal canal is 
related to Agent Orange exposure during active service.

Dr. "S.B.", a chief of hematology and oncology at a VA 
medical center, reviewed the veteran's claim folder and 
concluded that the veteran's squamous cell carcinoma was not 
related to the veteran's military service.  He stated that:

Developing squamous cell carcinoma of the peri-anal 
skin and distal anal canal at an early age raises 
the suspicion of toxic exposure as a possible 
cause.  This being said, review of current and past 
medical literature does not provide any scientific 
evidence of such a causative relationship.  Of 
note, a search of Pubmed (the most comprehensive 
repository for medical information) did not yield 
any results when the terms "peri-anal squamous 
cell carcinoma" and "Agent Orange" were search 
together.  Therefore, I think there is no 
scientific evidence to support the veteran's claim.   

The Board finds this opinion to be highly probative evidence 
against the veteran's claim.

The Board also finds that the service and post-service 
treatment records also provide evidence against this claim, 
indicating a problem that began many years after service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The Board acknowledges the veteran's sincere belief that his 
squamous cell carcinoma of the perianal skin and distal anal 
canal is related to exposure to Agent Orange during his 
active service.  However, he is not competent to provide an 
expert opinion as to the etiology of his disability.  He is 
not a medical expert and does not have the appropriate 
education, training and experience to render such opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Why it is true that this condition "may" have been caused 
by service (no one would suggest that such a connection is 
"impossible", simply highly unlikely), the service and 
post-service medical records clearly provide evidence against 
such a finding.  Based on the above evidence, the Board finds 
that the veteran's squamous cell carcinoma of the perianal 
skin and distal anal canal did not have onset during the 
veteran's active military service or within one year of 
service and was not caused by the veteran's active service, 
including herbicide exposure, service connection for status 
post squamous cell carcinoma of the perianal skin and distal 
anal canal is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2005 and June 2007.  These 
letters informed the veteran of what evidence was required to 
substantiate his claim, as well as the veteran's and VA's 
respective duties for obtaining evidence and how VA assigns 
effective dates and disability ratings.  Notice as to how VA 
assigns disability ratings and effective dates was not 
provided until after the initial rating decision.  However, 
as entitlement to service connection has been denied and no 
effective dates or disability ratings assigned, any notice 
error is harmless.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, as well as private treatment records.  The Board 
also obtained a medical opinion in October 2008.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


